SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER

 

THIS SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER, dated as of
January 31, 2017 (this “Agreement”), is entered into among Ruby Tuesday, Inc., a
Georgia corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of December 3,
2013 (as amended by that certain First Amendment to Revolving Credit Agreement
and Waiver dated as of January 10, 2014, that certain Second Amendment to
Revolving Credit Agreement and Waiver dated as of February 7, 2014, that certain
Third Amendment to Revolving Credit Agreement dated as of August 5, 2014, that
certain Fourth Amendment to Revolving Credit Agreement dated as of June 29,
2015, that certain Fifth Amendment to Revolving Credit Agreement and Consent
dated as of October 23, 2015, that certain Sixth Amendment to Revolving Credit
Agreement dated as of August 10, 2016, and as further amended or modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower previously informed the Administrative Agent that an Event
of Default has occurred under the Credit Agreement as a result of the Borrower’s
failure to maintain a Consolidated Fixed Charge Coverage Ratio of not less than
1.65:1.00 as of the Fiscal Quarter ending November 29, 2016 pursuant to Section
7.1 of the Credit Agreement (the “Acknowledged Event of Default”);

 

WHEREAS, pursuant to that certain Waiver, dated as of December 31, 2016 (the
“December 2016 Waiver”), the Lenders agreed to waive the Acknowledged Event of
Default until January 31, 2017, subject to the terms and conditions set forth in
the December 2016 Waiver; and

 

WHEREAS, the Borrower has requested that the Lenders permanently waive the
Acknowledged Event of Default and amend the Credit Agreement, and the Required
Lenders are willing to permanently waive the Acknowledged Event of Default and
amend the Credit Agreement, in each case, as set forth below, subject to the
terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.     Incorporation of Recitals. The recitals to this Agreement are
incorporated fully and made a part of this Agreement.

 

2.     Waiver. Subject to the other terms and conditions of this Agreement, the
Required Lenders hereby waive the Acknowledged Event of Default. The waiver set
forth in this Section 2 shall be effective only in this specific instance and
shall not obligate the Lenders or the Administrative Agent to waive any other
Default or Event of Default, now existing or hereafter arising. The waiver set
forth in this Section 2 is limited solely to the matter described in the first
sentence of this Section 2 as of the date hereof, and nothing contained in this
Agreement shall (a) modify the Loan Parties’ obligations to comply fully with
all other duties, terms, conditions or covenants contained in the Credit
Agreement and the other Loan Documents, or (b) be deemed to constitute a waiver
of any other rights or remedies the Administrative Agent or any Lender may have
under the Credit Agreement or any other Loan Documents or under

 

 

 

--------------------------------------------------------------------------------

 

 

applicable law. The waiver set forth in this Section 2 is a one-time waiver, and
the Administrative Agent and the Lenders shall have no obligation to amend,
modify or waive any provision of the Credit Agreement or any other Loan Document
in the future. The provisions and agreements set forth in this Agreement shall
not establish a custom or course of dealing or conduct between the
Administrative Agent, the Issuing Bank, any Lender, the Borrower or any other
Loan Party.

 

3.     Amendments. The Credit Agreement is hereby amended as follows:

 

(a)     The definition of “Aggregate Revolving Commitment Amount” in Section 1.1
of the Credit Agreement is hereby amended to read as follows:

 

 “Aggregate Revolving Commitment Amount” means the aggregate principal amount of
the Revolving Commitments of all Lenders from time to time, as such aggregate
principal amount shall be reduced or increased pursuant to the terms hereof. On
the Seventh Amendment Effective Date, the Aggregate Revolving Commitment Amount
equals THIRTY MILLION DOLLARS ($30,000,000).

 

(b)     The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:

 

 “Applicable Margin” means, as of any date, the percentage per annum determined
by reference to the applicable Adjusted Total Debt to EBITDAR Ratio in effect on
such date as set forth on Schedule 1.1(a) attached hereto; provided, that a
change in the Applicable Margin resulting from a change in such ratio shall be
effective on the second Business Day after which the Borrower is required to
deliver the financial statements required by Section 6.1(a) or (b) and the
compliance certificate required by Section 6.1(c); provided, further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such certificate, the Applicable Margin shall be at Level III until such time as
such financial statements and certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Seventh Amendment Effective Date until
the first Business Day immediately following the date a compliance certificate
is delivered pursuant to Section 6.1(c) for the Fiscal Quarter ending February
28, 2017 shall be at Level III. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Margin for any
period shall be subject to the provisions of Section 2.13(b).

 

(c)     The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended by (i) deleting the “and” at the end of clause
(d)(ix) thereof, (ii) changing clause (d)(x) to be clause (d)(xi), and (iii)
adding a new clause (d)(x) to read as follows:

 

(x) executive transition charges incurred in connection with the departure of
the Borrower’s chief executive officer; provided, that, the aggregate amount of
executive transition charges added back pursuant to this clause (d)(x) for all
periods shall not exceed $3,800,000, and

 

(d)     Clause (d) of the definition of “Defaulting Lender” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:

 

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any

 

 

2

--------------------------------------------------------------------------------

 

 

action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided, that, a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interests in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority.

 

(e)     The definition of “Federal Funds Rate” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:

 

  “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

(f)     The definition of “LC Commitment” in Section 1.1 of the Credit Agreement
is hereby amended to read as follows:

 

  “LC Commitment” means that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $15,000,000.

 

(g)     The definition of “LIBOR” in Section 1.1 of the Credit Agreement is
hereby amended to replace the reference therein to “Eurodollar Rate Loan” with
“Eurodollar Loan”.

 

(h)     The last sentence in the definition of “Pro Rata Share” in Section 1.1
of the Credit Agreement is hereby amended to read as follows:

 

The Pro Rata Share of each Lender is set forth opposite the name of such Lender
on Schedule 1.2 or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto after the Seventh Amendment Effective Date, as
applicable.

 

(i)     The definition of “Revolving Commitment” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:

 

  “Revolving Commitment” means, with respect to each Lender, the obligation of
such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit (subject to the terms herein) in an aggregate principal amount
not exceeding the amount set forth with respect to such Lender on Schedule 1.2,
or in the case of a Person becoming a Lender after the Seventh Amendment
Effective Date, the amount of the assigned “Revolving Commitment” as provided in
the Assignment and Acceptance Agreement executed by such Person as an assignee,
as the same may be changed pursuant to the terms hereof. Any reduction in the
Aggregate Revolving Commitment Amount pursuant to Section 2.7 shall be applied
to the Revolving Commitment of each Lender according to its Pro Rata Share.

 

 

3

--------------------------------------------------------------------------------

 

 

(j)     The definition of “Revolving Commitment Termination Date” in Section 1.1
of the Credit Agreement is hereby amended to read as follows:

 

  “Revolving Commitment Termination Date” means the earlier of (i) June 2, 2017,
or (ii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).

 

(k)     The following defined terms are hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order to read as follows:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Seventh Amendment Effective Date” means January 31, 2017.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(l)     Section 2.4 of the Credit Agreement is hereby amended to read as
follows:

 

  Section 2.4     [Reserved].

 

 

4

--------------------------------------------------------------------------------

 

 

(m)    Section 2.10(b)(ii) of the Credit Agreement is hereby amended to read as
follows:

 

(ii)     Dispositions. The Borrower shall prepay the Loans and/or provide Cash
Collateral for the LC Exposure as hereinafter provided, in an aggregate amount
equal to 100% of the Net Cash Proceeds of all sales, transfers and dispositions
of property pursuant to Sections 8.5(d), (e) or (h), to the extent that (A) the
aggregate of such Net Cash Proceeds pursuant to (1) Section 8.5(d) exceeds
$5,000,000 in the aggregate during the period from the Seventh Amendment
Effective Date through the Revolving Commitment Termination Date, (2) Section
8.5(e) exceeds $5,000,000 in the aggregate during the period from the Seventh
Amendment Effective Date through the Revolving Commitment Termination Date,
and/or (3) Section 8.5(h) exceeds $5,000,000 in the aggregate during the period
from the Seventh Amendment Effective Date through the Revolving Commitment
Termination Date, and (B) such Net Cash Proceeds are not reinvested in Eligible
Assets within 180 days of the date of such sale, transfer or disposition. Any
prepayment pursuant to this clause (ii) shall permanently reduce the Aggregate
Revolving Commitment Amount on a dollar for dollar basis and shall be applied as
set forth in clause (iv) below.

 

(n)     The second proviso in Section 2.23(b) of the Credit Agreement is hereby
amended to read as follows:

 

provided, further, that, except to the extent otherwise expressly agreed by the
affected parties (and, in any event, subject to Section 11.17), no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

 

(o)     Section 6.1(d) of the Credit Agreement is hereby amended to read as
follows:

 

  (d)     as soon as available and in any event within 30 days after the end of
each fiscal month, an unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such fiscal month and the related unaudited
consolidated statements of income of the Borrower and its Subsidiaries for such
fiscal month and the then elapsed portion of the Borrower’s fiscal year and
unaudited consolidated statements of cash flows for the then elapsed portion of
such fiscal year, setting forth in each case in comparative form the figures for
the corresponding calendar month of the Borrower’s previous fiscal year and the
corresponding portion of Borrower’s previous fiscal year, all certified by the
chief financial officer or treasurer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal quarterly and year-end audit adjustments and the absence of
footnotes;

 

(p)     A new Section 6.18 is hereby added to the Credit Agreement to read as
follows:

 

  Section 6.18     EEA Financial Institutions.

 

  No Loan Party is an EEA Financial Institution.

 

(q)    Section 7.1 of the Credit Agreement is hereby amended to read as follows:

 

  Section 7.1     Minimum Consolidated Fixed Charge Coverage Ratio.

 

 

5

--------------------------------------------------------------------------------

 

 

  The Consolidated Companies will maintain, as of the last day of the Fiscal
Quarter ending on or about February 28, 2017, a Consolidated Fixed Charge
Coverage Ratio of not less than 1:25:1.00.

 

(r)     Section 7.2 of the Credit Agreement is hereby amended to read as
follows:

 

  Section 7.2     Maximum Adjusted Total Debt to EBITDAR Ratio.

 

  The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater than the ratio
set forth below for such Fiscal Quarter:

 

Fiscal Quarter Ending on or about:

Maximum Adjusted Total Debt to EBITDAR Ratio

November 29, 2016

4.30:1.00

February 28, 2017

4.65:1.00

 

(s)     Section 7.3 of the Credit Agreement is hereby amended to read as
follows:

 

  Section 7.3     Capital Expenditures.

 

  The Consolidated Companies will not make Capital Expenditures in excess of (a)
$11,000,000 in the Fiscal Quarter ending on or about February 28, 2017, and (b)
$7,000,000 in any Fiscal Quarter ending thereafter.

 

(t)     Section 8.3(c) of the Credit Agreement is hereby amended to read as
follows:

 

  (c)     Guarantees of Indebtedness in an amount not to exceed $5,000,000 in
the aggregate at any one time outstanding;

 

(u)     Section 8.3(h)(iii) of the Credit Agreement is hereby amended to read as
follows:

 

   (iii)     the business to be acquired in such Acquisition is pertaining to
Ruby Tuesday units pursuant to the Borrower’s Traditional Franchisee program
and/or Franchise Partner Program;

 

(v)     Section 8.3(h)(v) of the Credit Agreement is hereby amended to read as
follows:

 

   (v)     the Borrower shall have delivered to the Administrative Agent not
less than five (5) days prior to the consummation of such Acquisition a pro
forma compliance certificate demonstrating that the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis (after giving effect to such Acquisition) is
less than 3.25:1.00; and

 

(w)     Section 8.3(h)(vi) of the Credit Agreement is hereby amended to read as
follows:

 

(vi)     the Borrower has at least $10,000,000 of availability under the
Aggregate Revolving Commitments after giving effect to such Acquisition.

 

(x)     Section 8.3(j) of the Credit Agreement is hereby amended to read as
follows:

 

 

6

--------------------------------------------------------------------------------

 

 

   (j)     Investments in joint ventures not to exceed $5,000,000 in the
aggregate at any one time outstanding.

 

(y)     Section 8.4(d) of the Credit Agreement is hereby amended to read as
follows:

 

   (d)     the Borrower may pay cash dividends on, and make cash redemptions of,
the Equity Interests of the Borrower; provided, that (i) no Default or Event of
Default shall have occurred and be continuing before or after giving effect to
the payment of such dividend or redemption, (ii) the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis after giving effect to the payment of any
such dividend or redemption is less than 3.25:1.00 and (iii) the Borrower does
not have any Loans or other amounts outstanding hereunder after giving effect to
the payment of such dividend or redemption.

 

(z)     Section 8.5(d) of the Credit Agreement is hereby amended to read as
follows:

 

  (d)     the sale of any assets pertaining to Ruby Tuesday units pursuant to
the Borrower’s Traditional Franchisee program and/or Franchise Partner Program,
provided that the aggregate book value of the units sold pursuant to this
Section 8.5(d) shall not exceed $5,000,000 in the aggregate during the period
from the Seventh Amendment Effective Date through the Revolving Commitment
Termination Date; provided, further, that (i) no Default or Event of Default has
occurred and is continuing or would occur as a result of such sale and (ii) the
Adjusted Total Debt to EBITDAR Ratio recomputed on a Pro Forma Basis (after
giving effect to such sale) as of the end of the four Fiscal Quarter period most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 6.1(a) or (b) would be at least 0.25 less than the maximum
Adjusted Total Debt to EBITDAR Ratio permitted under Section 7.2 as of the end
of such period;

 

(aa)     Section 8.5(e) of the Credit Agreement is hereby amended to read as
follows:

 

(e)     sales of assets pursuant to Sale and Leaseback Transactions with an
aggregate book value, when aggregated with all other such sales pursuant to Sale
and Leaseback Transactions made since the Seventh Amendment Effective Date, not
exceeding $5,000,000 on the date of such transfer; provided, that (i) no Default
or Event of Default has occurred and is continuing or would occur as a result of
such transaction and (ii) the Adjusted Total Debt to EBITDAR Ratio recomputed on
a Pro Forma Basis (after giving effect to such transaction) as of the end of the
four Fiscal Quarter period most recently ended for which the Borrower has
delivered financial statements pursuant to Section 6.1(a) or (b) would be at
least 0.25 less than the maximum Adjusted Total Debt to EBITDAR Ratio permitted
under Section 7.2 as of the end of such period;

 

(bb)     Section 8.5(f) of the Credit Agreement is hereby amended by replacing
the “.” at the end thereof with a “;”.

 

(cc)     Section 8.5 of the Credit Agreement is hereby amended to add the
following clauses (g) and (h) at the end thereof to read as follows:

 

 (g)     the sale or other disposition of (i) the Borrower’s corporate
headquarters building located at 150 W. Church Avenue, Maryville, Tennessee
37801, (ii) certain furniture, fixtures, equipment and other personal property
located at such corporate headquarters, and (iii) certain furniture, fixtures,
equipment and other personal property located at the premises of the stores
subject of the 2016 Store Closures; and

 

 

7

--------------------------------------------------------------------------------

 

 

 (h)     other sales, dispositions or transfers of assets not otherwise
permitted by the foregoing, provided that (i) the assets or other property are
sold for fair market value, (ii) at least 75% of the aggregate consideration for
any such disposition is received in cash or cash equivalents, (iii) no Default
or Event of Default has occurred and is continuing or would occur as a result of
such disposition, and (iv) the aggregate net book value of all assets disposed
of pursuant to this clause (h) shall not exceed $5,000,000 in the aggregate
during the period from the Seventh Amendment Effective Date through the
Revolving Commitment Termination Date.

 

(dd)     Section 8.12(d) of the Credit Agreement is hereby amended to read as
follows:

 

 (d)     purchase money Indebtedness (including Capital Lease Obligations or
Synthetic Lease Obligations) incurred by the Borrower or any of its Subsidiaries
to finance the purchase of fixed assets, and renewals, refinancings and
extensions thereof; provided, that (i) the aggregate principal amount of all
such Indebtedness at any one time outstanding shall not exceed $5,000,000, (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;

 

(ee)     Section 8.12(e) of the Credit Agreement is hereby amended to read as
follows:

 

 (e)     secured Indebtedness of the Loan Parties assumed in connection with a
Permitted Acquisition so long as such Indebtedness (i) was not incurred in
anticipation of or in connection with the respective Permitted Acquisition and
(ii) does not exceed $5,000,000 in the aggregate at any time outstanding;

 

(ff)     A new Section 8.17 is hereby added to the Credit Agreement to read as
follows:

 

 

Section 8.17

New Leases; Development of Fee Owned Real Properties.

 

From and after the Seventh Amendment Effective Date, the Borrower will not, and
will not permit any of its Subsidiaries to, (a) enter into any lease, sub-lease
or similar agreement (other than an extension or renewal of an existing lease,
sub-lease or similar agreement) with respect to any real property, or (b)
develop, improve or otherwise make any capital investment in, any fee owned real
property; provided, however, after February 28, 2017, the Borrower or any
Subsidiary may (a) enter into any lease, sub-lease or similar agreement with
respect to any real property, or (b) develop, improve or otherwise make any
capital investment in, any fee owned real property, in each case, so long as,
the Adjusted Total Debt to EBITDAR Ratio is less than 4.00:1.00 as of the Fiscal
Quarter ending on or about February 28, 2017.

 

(gg)     A new sentence is hereby added at the end of Section 11.3(a) of the
Credit Agreement to read as follows:

 

For the avoidance of doubt, the Loan Parties agree that they shall pay all costs
and expenses of the Administrative Agent and/or MLPF&S for any appraisals
reasonably required by the Administrative Agent or MLPF&S related to real estate
property and/or any equipment of any Loan Party incurred by the Administrative
Agent and/or MLPF&S in connection with the Credit Agreement and the other Loan
Documents.

 

 

8

--------------------------------------------------------------------------------

 

 

(hh)     A new Section 11.17 is hereby added to the Credit Agreement to read as
follows:

 

 Section 11.17     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

 Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

(ii)     Schedule 1.1(a) of the Credit Agreement is hereby amended to read as
set forth on Schedule 1.1(a) hereto.

 

(jj)     Schedule 1.2 of the Credit Agreement is hereby amended to read as set
forth on Schedule 1.2 hereto.

 

4.     Reaffirmation; Lender Acknowledgement. Each Loan Party hereby
acknowledges and agrees that as of January 31, 2017, (a) the outstanding
principal amount of the Revolving Loans is $0.00; and (b) the aggregate amount
of Letters of Credit issued under the Credit Agreement is $11,090,514.00, which
amounts constitute valid and subsisting obligations of each Loan Party to the
Administrative Agent and the Lenders that are not subject to any credits,
offsets, defenses, claims, counterclaims or adjustments of any kind. Each Loan
Party hereby acknowledges and reaffirms that it is (i) bound by all of the terms
of the Credit Agreement and the other Loan Documents to which it is a party and
(ii) responsible for the observance and full performance of all Obligations,
including without limitation, the repayment of the Loans and reimbursement of
any drawings on a Letter of Credit. Without limiting the generality of the
preceding sentence, each of the Guarantors restates and reaffirms that it
guarantees the prompt payment when due of all Obligations, in accordance with,
and pursuant to the terms of the Credit Agreement. Furthermore, the Loan Parties
acknowledge and confirm (A) that the Administrative Agent and the Lenders have
performed fully all of their respective obligations under the Credit Agreement
and the other Loan Documents and (B) by entering into this Agreement, except as
expressly set forth herein, the Lenders do not waive or release any term or
condition of the Credit Agreement or any of the other Loan Documents or any of
their rights or remedies under such Loan Documents or applicable law or any of
the obligations of the Loan Parties thereunder. Each Lender party hereto
acknowledges and agrees that (1) it has purchased from the Issuing Bank without
recourse a participation in each Letter of Credit issued and outstanding as of
the date hereof under the Credit Agreement pursuant to Section 2.21(a)(iii) of
the Credit Agreement, and (2) to the extent required by and in accordance with
Section 2.21 of the Credit Agreement, such Lender’s participation in each Letter
of Credit issued and outstanding as of the date hereof under the Credit

 

 

9

--------------------------------------------------------------------------------

 

 

Agreement shall continue beyond the Revolving Commitment Termination Date and
shall not be affected by the Borrower’s inability to provide credit support as
required by Section 2.22(a) of the Credit Agreement.

 

5.     Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Agreement, each Loan Party hereby releases and
forever discharges the Administrative Agent, the Issuing Bank, the Lenders and
each of their respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives and affiliates
(hereinafter, all of the above collectively referred to as the “Lender Group”)
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising prior to the date hereof in connection with this Agreement
or any of the other Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to this Agreement or the other
Loan Documents through the date of this Agreement, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any Loan Party may
have or claim to have against any entity within the Lender Group.

 

6.     Conditions Precedent. This Agreement shall be effective upon the receipt:

 

 (a)     by the Administrative Agent of counterparts of this Agreement, duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders;

 

 (b)     by the Administrative Agent of a certificate of a Responsible Officer
of the Borrower attaching and certifying as true and complete an agreement
amending the documentation relating to any former franchise partner Indebtedness
with respect to mortgage loan obligations existing on the date hereof (the
“Mortgage Loan Documentation”) in a manner consistent with the amendments set
forth in this Agreement and waiving all existing events of default under the
Mortgage Loan Documentation, in each case, executed by the lender or lenders
providing such Indebtedness and in form and substance reasonably satisfactory to
the Administrative Agent;

 

 (c)     by the Administrative Agent, for the account of each Lender executing
this Agreement, of a fee in an amount equal to 0.25% of such Lender’s Revolving
Commitment (after giving effect to this Agreement); and

 

 (d)     by the Administrative Agent of all other fees and amounts due and
payable on or prior to the date hereof, including reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document.

 

7.     Miscellaneous.

 

 (a)     The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and, except as expressly modified by this Agreement, shall remain in full force
and effect according to their terms. This Agreement shall constitute a Loan
Document.

 

 (b)     Each Loan Party hereby represents and warrants as follows: (i) each
Loan Party has taken all necessary action to authorize the execution, delivery
and performance of this Agreement; (ii) this Agreement has been duly executed
and delivered by each Loan Party and constitutes the legal, valid and binding
obligations of each Loan Party, enforceable in accordance with its terms, except
as such enforceability may be subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’

 

 

10

--------------------------------------------------------------------------------

 

 

rights generally and (B) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity); and
(iii) no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Agreement.

 

 (c)     Each Loan Party represents and warrants to the Lenders that (after
giving effect to this Agreement) (i) the representations and warranties set
forth in Article V of the Credit Agreement and in each other Loan Document are
true and correct in all material respects as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date and (ii) no
unwaived event has occurred and is continuing which constitutes a Default or an
Event of Default.

 

 (d)     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

 (e)     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE
STATE OF GEORGIA.

 

 

[remainder of page intentionally left blank]

 

 

11

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

BORROWER:                                                               RUBY
TUESDAY, INC.

 

 

By:/s/ Rhonda Parish                    

Name:  Rhonda Parish

Title:    Chief Legal Officer and Secretary

 

 

GUARANTORS:                                                          RTBD, INC.

RT FINANCE, INC.

RUBY TUESDAY GC CARDS, INC.

RT TAMPA FRANCHISE, L.P.

RT ORLANDO FRANCHISE, L.P.

RT SOUTH FLORIDA FRANCHISE, L.P.

RT NEW YORK FRANCHISE, LLC

RT SOUTHWEST FRANCHISE, LLC

RT MICHIANA FRANCHISE, LLC

RT FRANCHISE ACQUISITION, LLC

RT KENTUCKY RESTAURANT HOLDINGS, LLC

RT FLORIDA EQUITY, LLC

RTGC, LLC

RT DETROIT FRANCHISE, LLC

RT MICHIGAN FRANCHISE, LLC

RT WEST PALM BEACH FRANCHISE, L.P.

RT NEW ENGLAND FRANCHISE, LLC

RT LONG ISLAND FRANCHISE, LLC

RUBY TUESDAY, LLC

RT Las Vegas Franchise, LLC

RT Minneapolis Franchise, LLC

RT Indianapolis Franchise, LLC

RT Denver Franchise, L.P.

RT Omaha Franchise, LLC

RT KCMO Franchise, LLC

RT Portland Franchise, LLC

RT St. Louis Franchise, LLC

RT Western Missouri Franchise, LLC

RT AIRPORT, INC.

RT LOUISVILLE FRANCHISE, LLC

RT MCGHEE-TYSON, LLC

RT ONE PERCENT HOLDINGS, INC.

RT ONE PERCENT HOLDINGS, LLC

RT MINNEAPOLIS HOLDINGS, LLC

RT OMAHA HOLDINGS, LLC

RT DENVER, INC.

RT LOUISVILLE, INC.

RT ORLANDO, INC.

RT SOUTH FLORIDA, INC.

RT TAMPA, INC.

RT WEST PALM BEACH, INC.

 

 

12

--------------------------------------------------------------------------------

 

 

RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC

RT RESTAURANT SERVICES, LLC

RTTA, LP

RT DISTRIBUTING, LLC

RT O’TOOLE, LLC

RT SMITH, LLC

RT MILLINGTON, LLC

4721 RT OF PENNSYLVANIA, INC.

RTTT, LLC

RTT TEXAS, INC.

RT JONESBORO CLUB

RUBY TUESDAY OF RUSSELLVILLE, INC.

RUBY TUESDAY OF CONWAY, INC.

RT KCMO KANSAS, INC.

RUBY TUESDAY OF BRYANT, INC.

 

 

By:/s/ Rhonda Parish                    

Name:    Rhonda Parish

Title:     Vice President and Secretary

 

 

13

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By: /s/ Erik M. Truette

Name: Erik M. Truette

Title:   Vice President

 

 

 

14

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

as a Lender and an Issuing Bank

 

 

By: /s/ Anthony Luppino

Name: Anthony Luppino

Title:   Vice President

 

 

 

15

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By: /s/ Maureen S. Malphus

Name: Maureen S. Malphus

Title:   Vice President

 

 

 

16

--------------------------------------------------------------------------------

 

 

REGIONS BANK,

as a Lender

 

 

By: /s/ Margaret Renou 

Name: Margaret Renou

Title:   Vice President

 

 

 

17

--------------------------------------------------------------------------------

 

 

Schedule 1.1(a)

 

APPLICABLE MARGIN

 

Pricing

Level

Adjusted Total Debt to EBITDAR Ratio

Adjusted LIBO Rate Loans

Base Rate Loans

Commitment Fee

I

< 3.50:1.0

3.00%

2.00%

0.500%

II

> 3.50:1.0 but
< 4.00:1.0

3.25%

2.25%

0.625%

III

> 4.00:1.0

3.50%

2.50%

0.750%

 

 

 

18

--------------------------------------------------------------------------------

 

 

 

Schedule 1.2

 

REVOLVING COMMITMENTS

 

Lenders

Revolving Commitment

Pro Rata Share

Bank of America, N.A.

$11,000,000.00

36.666666667%

Wells Fargo Bank, National Association

$11,000,000.00

36.666666667%

Regions Bank

$8,000,000.00

26.666666667%

Total:

$30,000,000.00

100.000000000%

 

 

 

19

--------------------------------------------------------------------------------